        Case 7:19-cv-01167-PMH
Case 7-19-cv-01167-PMH          Document
                          Document       22 inFiled
                                   21 Filed    NYSD 08/04/20 Page 1 ofPage
                                                      on 08/03/2020    2   1 of 2

                              FINAZZO COSSOLINI O'LEARY
                                 MEOLA & HAGER, LLC
                                       Counselors at Law
                                   67 East Park Place, Suite 901                New York Office
                                                                                5 Penn Plaza, 23rd Fl.
Robert M. Wolf, Esq.                  Morristown, NJ 07960                      New York, NY 10001
Robert.Wolf@finazzolaw.com             Main (973) 343-4960                      Main (646) 378-2033
Direct Dial: (973) 343-4966            Fax (973) 343-4970                       Fax (646) 378-2001
                                      www.finazzolaw.com




                                         August 3, 2020



Via ECF
Hon. Philip M. Halpern
United States District Court
United States District Court for the
Southern District of New York
500 Pearl Street
New York, New York 10007

        RE:      Mid-Hudson Properties, Inc. v Liberty Mutual Insurance Co. &
                 The Netherlands Insurance Co.
                 Civ. Action No. 7:19-cv-01167

Dear Judge Halpern:

        This firm represents the Defendants Liberty Mutual Insurance Company and The
Netherlands Insurance Company (“Defendants”) in the above-referenced matter. We write
jointly with counsel for Plaintiff Mid-Hudson Properties, Inc. (“Plaintiff”) pursuant to Your
Honor’s memorandum endorsement dated July 24, 2020 (Doc. #20) to Mr. Dweck’s July 23,
2020 letter to the Court with respect to discovery issues (Doc. #19).
        Defendants have served responses to Plaintiff’s interrogatories and document production
requests, together with a more than 1,400-page document production. We have also provided
Mr. Dweck with a detailed deficiency letter concerning Plaintiff’s answers to Defendants’
interrogatories and responses to Defendants’ requests for production. Counsel have had two
telephone conversations regarding these matters, but Mr. Dweck has advised that he needs
additional time to review Defendants’ document production and discovery responses, and the
deficiency letter received from Defendants, before he can engage in a more productive
discussion in an attempt to resolve the parties’ discovery disputes.
      In these circumstances, the parties respectfully request that the Court delay for a period of
two weeks the August 6, 2020 telephone conference and, if the discovery issues between the
        Case 7:19-cv-01167-PMH
Case 7-19-cv-01167-PMH          Document
                          Document       22 inFiled
                                   21 Filed    NYSD 08/04/20 Page 2 ofPage
                                                      on 08/03/2020    2   2 of 2
Hon. Philip M. Halpern, U.S.D.J.
August 3, 2020
Page 2


parties cannot be resolved, establish a commensurate deadline before the conference for letter
submissions to Your Honor outlining the remaining issues in dispute.
       Thank you for the Court’s consideration.


                                           Respectfully submitted,

                                           /s/ Robert M. Wolf

                                           ROBERT M. WOLF

                                                   The status conference scheduled for August
cc:    Jack S. Dweck, Esq. (by email and ECF)      6, 2020 is adjourned until August 20, 2020 at
       Rachel R. Hager, Esq.                       3:00 p.m. By August 18, 2020 the parties
                                                   shall submit a joint letter (not to exceed five
                                                   pages) either notifying the Court that the
                                                   parties' discovery disputes have been
                                                   resolved or providing the parties' position on
                                                   all outstanding disputes. If a conference is
                                                   necessary, at the time of the scheduled
                                                   conference all parties shall call (888)
                                                   398-2342; access code: 3456831.

                                                   SO ORDERED.

                                                   _________________________
                                                   Philip M. Halpern, U.S.D.J.

                                                   Dated: New York, NY
                                                          August 4, 2020
